Citation Nr: 0626277	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  01-06 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime Becker, Law Clerk




INTRODUCTION

The veteran had active service from November 1975 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A Board hearing was 
held in November 2002 at the RO (Travel Board) before the 
undersigned, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002 & 
Supp. 2005). A transcript of the hearing testimony has been 
associated with the claims file.

In July 2003, the Board reopened the claim and denied 
entitlement to service connection for a right shoulder 
disability.  The veteran appealed. 

In August 2004 the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion for remand and 
ordered that the claim be remanded in accordance with the 
joint motion.  In July 2005 the Board remanded the claim to 
the RO and ordered the RO to comply with 38 U.S.C. § 5103A by 
performing an additional request for service medical records 
with the National Personnel Records Center (NPRC).  The 
veteran stated that he had records at Schofield Barracks in 
Hawaii and the RO requested those records.  The NPRC 
responded that they needed specific treatment dates and the 
RO initially failed to execute a follow-up request providing 
those dates.  Subsequent to the remand the RO has made 
another request to NPRC for the veteran's service medical 
records, this time including specific treatment dates 
provided by the veteran.  Again, the veteran's service 
medical records from Schofield Barracks could not be located.  
The RO issued an supplemental statement of the case in March 
of 2006 and the claim has returned to the Board on appeal.  




FINDINGS OF FACT

1.  The evidence submitted by the veteran subsequent to the 
April 1990 rating decision, when considered either alone or 
in connection with the other evidence of record assembled, is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for a right shoulder disability.

2.  The veteran's right shoulder disability is not related to 
service and was manifested several years after service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the April 1990 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a right shoulder disability is 
reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (2001).

2.  A right shoulder disability was not incurred in or 
aggravated by military service. 38 U.S.C.A. § 1131 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in March 2001 and August 2005.  
The March 2001 VCAA letter was provided to the veteran prior 
to the initial adjudication of the claim in April 2001.  The 
claim was readjudicated in a March 2006 supplemental 
statement of the case, after the August 2005 VCAA letter.  
The letters notified the veteran of what information and 
evidence must be submitted to substantiate the claim for 
service connection, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

The Board finds that the duty to assist has been met.  The RO 
made attempts to obtain all available copies of the veteran's 
service medical records.  In January 1990, available copies 
of the service medical records were associated with the 
veteran's claims folder.  The veteran's service separation 
examination report is of record.  In March 1990, the NPRC 
stated that the medical records were sent to VA and there 
were no other medical records on file.  In July 2001, VA made 
a request for the inpatient clinical records for treatment of 
the right shoulder from January 1978 to December 1978.  In 
May 2002, the NPRC indicated that searches were conducted but 
no records were located.  In July 2005, the Board remanded 
this matter so that the RO could make an additional search 
for service medical records from service in Hawaii.  The 
NPRC, at the RO's request, conducted an additional search in 
March 2006 and no additional records were found.  The Board 
finds that further efforts on the part of VA to obtain these 
records would be futile.  See 38 C.F.R. § 3.159.  The Board 
also points out that the veteran has asserted that he told 
the military physician not to document the right shoulder 
injury and that the physician threw the records in a trash 
can, so additional records may not exist.  

Private medical records identified by the veteran are 
associated with the claims file.  The Board notes that the 
VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(b)(1), 
(2).  An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(b)(1), (2).  The evidence of a 
link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  In the present case, the Board finds that a VA 
examination is not necessary since there is no competent 
evidence that the veteran's current right shoulder disability 
may be associated with service.  Therefore, the Board is 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2005).  Accordingly, the Board 
may decide the case on the merits. 

Regarding the claim to reopen, the Court held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  See 
Quartuccio, supra.  The VCAA is generally applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The claim to reopen presently before the 
Board was received at the RO in August 2000.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), New and material evidence, 
which became effective August 29, 2001.  In this case, the 
former provisions of 38 C.F.R. § 3.156(a) are applicable.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's decision to reopen the 
claim, further assistance is unnecessary to aid the veteran 
in substantiating his claim to reopen.    

Pertinent Law and Regulations

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005). 

New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2005).  Rating 
actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

New and Material Evidence

Historically, the veteran filed his original claim in August 
1989.  It was denied in April 1990; he was notified of this 
decision in May 1990.  The veteran submitted a notice of 
disagreement in May 1990, but he did not submit a substantive 
appeal after the RO issued a statement of the case in June 
1990.  Thus, the April 1990 decision became final.  
38 U.S.C.A. § 7105 (West 2002).  

he veteran applied for his claim to be reopened on the basis 
of new and material evidence in August 2000.  In the April 
2001 determination, the RO determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for a right shoulder disability.  The RO 
adjudicated the issue of entitlement to service connection 
for a right shoulder disability and denied the claim.  Even 
though the RO reopened the claim for service connection for a 
right shoulder disability, the Board still must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The Board must address the question of 
new and material evidence in the first instance because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett, supra; Butler, supra.  Only where the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim. Barnett, supra; Hickson v. West, 11 Vet. App. 374, 377 
(1998).  Thus, the Board will first determine whether new and 
material evidence has been submitted.  If new and material 
evidence has been received, the Board will reopen the claim 
and consider entitlement to service connection for a right 
shoulder disability on the merits.

The evidence which the veteran has submitted since the April 
1990 decision includes a lay statement from a friend with 
whom he served in the Marshall Islands, medical statements 
from Dr. V.M.P. dated in November 2000 and September 2004, 
and the veteran's testimony at the Board hearing in November 
2002.  

The October 2000 statement of C.C.T. relates that on a 
Friday, in October 1978, he entered the Day Room to work out 
and saw the veteran trying to lift a barbell off of himself 
after doing bench presses.  He helped the veteran remove the 
barbell, and the veteran reportedly told him he heard 
something crack or break in his right shoulder.  Mr. T. 
relates that he noticed the veteran was experiencing some 
traumatic pain.  He then helped the veteran return to their 
living quarters and the veteran went to the dispensary the 
next morning.  Mr. T. concludes his statement by relating 
that the veteran told him he had been diagnosed as having a 
fractured clavicle bone in his right shoulder.

Mr. T.'s lay statement was not a part of the evidence when 
the veteran's claim was first considered.  Therefore, his 
statement is new in the sense that it was not considered 
before.  Further, Mr. T.'s statement addresses part of the 
core issue of veteran's claim, which is whether the veteran 
in fact sustained an injury while in military service.  Thus, 
Mr. T.'s statement bears directly and substantially on the 
matter in issue and must be considered in order to fairly 
decide the veteran's claim.  38 C.F.R. § 3.156 (2001).  This 
evidence is presumed credible for the purposes of reopening.  
Justus, supra.  Accordingly, the Board will reassess the 
veteran's case on the merits in light of the new evidence and 
the prior evidence of record.  

The same is applicable to Dr. P.'s statements.  Dr. P. 
provides a medical opinion which links a current disability 
of the veteran with his military service.  This evidence is 
presumed credible for the purposes of reopening.  Justus, 
supra.  Therefore, it, too, bears directly and substantially 
on the matter at issue and must be considered to decide the 
veteran's case fairly.  38 C.F.R. § 3.156 (2001).  

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.   

Service Connection

There is medical evidence of a current right shoulder 
disability.  An August 2004 X-ray examination report 
indicates that the veteran has right acromioclavicular joint 
arthritis and limited demonstration of mobility of the 
humerus.   

The veteran's service medical records do not document 
complaints or diagnosis of a right shoulder disability.  The 
service medical records contain a November 1978 entry to the 
effect that he did not have an eye examination prior to going 
to the Marshall Islands.  The service medical records do not, 
however, contain any entries for complaints, findings, or 
treatment concerning an injury to the right shoulder which 
may have occurred in the Marshall Islands or elsewhere.  The 
December 1978 Report of Medical Examination at separation 
rated the veteran's upper extremities and musculoskeletal 
system as normal.

The veteran asserts that, while serving on temporary duty in 
the Marshall Islands, he injured his right shoulder in 
October 1978 while lifting weights.  The record contains 
several statements by the veteran as to the nature of the 
injury and the treatment in service.  In a September 1989 
statement, which was submitted in support of his original 
claim, the veteran stated that he was told that his shoulder 
joint had been chipped, and that, while surgery was an 
option, the doctor suggested that he leave it as is and deal 
with the soreness.  He also stated that the right shoulder 
was dislocated.  

In an April 1990 notice of disagreement, the veteran reported 
details of the injury in 1978 at the Marshall Islands.  As 
concerns his treatment, the veteran stated that "a medical 
record was made by the dispensary doctor on that said 
Island."

As part of his efforts to obtain an increased evaluation for 
a service-connected disability not currently before the 
Board, the veteran submitted a March 1993 letter, wherein he 
provided information regarding a 1976 neurological 
examination.  In his March 1993 letter, the veteran stated 
that he willfully provided false answers to the examiner 
after the examiner informed him that he may have to be 
retrained to another military specialty.  In response to this 
information, the veteran stated that he falsely responded, 
"Yes," when he was asked if he felt pin pricks.  To add 
credence to this averment and provide another example of 
naiveté at that time, the veteran mentioned that he hurt his 
shoulder at the Marshall Islands in 1978, and that when he 
went to the dispensary, "I told the attending doctor that I 
didn't want it reported in my medical records and he said 
ok!"

In an August 2000 letter to his congressman regarding his 
right shoulder injury, the veteran asserted that a major took 
X-rays that showed a clean fracture "that I can still vision 
to this day."  Then the veteran asserted that, for some 
unknown reason, the major asked him if he wanted the injury 
reported in his medical records.  The veteran admitted he 
said, "No," but then he relates that, "to this day I am 
puzzled as to why the major did not automatically place that 
report in my records..."

In a December 1990 statement, the veteran again asserted that 
he sustained a fracture.  He stated that he believed he 
fractured his humerus, but he says that Mr. T. says that he 
may have said clavicle.  Then, the veteran asserted that the 
attending medical officer suggested that, for reenlistment 
reasons, he should leave the injury report out of his medical 
records.  The veteran stated that he agreed, because he 
respected the doctor's opinion. 

The veteran testified at a November 2002 Travel Board 
hearing.  The transcript reflects that the veteran is now 
aware that the medical officer on the Marshall Islands was a 
lieutenant commander, which is the same grade as an army 
major.  Hearing transcript, page 4.  The veteran testified 
that the physician advised him that he could return to the 
U.S. and have a pin surgically inserted, or wear a sling for 
approximately six weeks.  The veteran stated that he asked 
the doctor what would the outcome be if he chose the sling, 
and the doctor advised that his shoulder should heal without 
a problem.  The veteran stated that he opted for the sling, 
which the doctor prepared for him.  Then, he says, the doctor 
told him he had a question for him and asked, "do you want 
this in your medical record?"  The veteran stated that, 
because he believed he was going to be ok, and because he was 
naïve, he said, no.  Then, the doctor took his folder, x-rays 
and all, and dumped it in a tall, grey trash can.  Hearing 
transcript, pages 4-5.

The veteran opted to separate from the service in December 
1978, and he states he had no problem until 12 months or so 
after he separated, or 12 to 13 months following the year 
after.  Hearing transcript, pages 5, 18.  After attempting to 
throw a baseball one day, he experienced significant pain.  
Nonetheless, he still did not seek medical attention until 
another year, when he sought treatment at the Santa Fe 
Hospital in Los Angeles.  Hearing transcript, page 5.  The 
veteran also stated it was not until 1994 that he decided to 
try and file a claim with VA for his shoulder.  He stated 
that he delayed because he knew there was nothing in his 
service medical records.  He admitted that he did not mention 
the shoulder injury at his separation physical examination, 
which was only a couple of months after the injury, because 
he was not experiencing any problems with his shoulder at the 
time, and he thought it was healed.  Hearing transcript, 
pages 6-7.

The Board finds that the veteran's account of his service 
medical records and their content has not been consistent.  
The veteran's claim reflects a history of making no mention 
of the claimed destruction of the record of his treatment, to 
his asking the doctor not to enter it in his records, to the 
doctor asking him, to the doctor suggesting that he not have 
the injury in his medical records because it might jeopardize 
his ability to reenlist.  The Board finds these accounts 
unpersuasive, especially in light of the fact that the 
veteran states the doctor told him he would heal without any 
problem, and that, as regards the injury to his left knee, he 
was placed on a medical profile from January 1978 to February 
1978.  So, it is not as if there was no record of prior 
musculoskeletal issues.  Finally, the Board deems the 
veteran's account of why there are no entries in the service 
medical records of his shoulder injury extremely doubtful.  
The veteran's recent assessment, with the assistance of his 
representative, that the attending doctor was a lieutenant 
commander, rather than a major, means that the doctor either 
was a member of the U.S. Navy or the Public Health Service.  
Regardless, the Board deems it highly unlikely that a medical 
professional would violate Federal law, to include the 
Uniform Code of Military Justice, if applicable, by 
destroying official medical records after their creation.  

Then, there is the patent issue of the condition or disorder 
for which the veteran has sought service connection since 
1989.  The veteran steadfastly has maintained that he 
sustained a fracture either of his humerus or clavicle in 
1978, and that he was shown the fracture on an X-ray.  Yet, a 
1990 VA X-ray did not reveal any evidence of a prior 
fracture.  Moreover, neither did the November 2000 private 
MRI examination reveal any evidence of a prior fracture.  
Instead, it revealed a disorder of the rotator cuff.  The 
August 2004 x-ray did not reveal evidence of a fracture.  

There is no competent evidence medically relating the current 
right shoulder disability to service.  V.M. P., M.D., in a 
November 2000 letter, states that he had treated the veteran 
since 1996, and that he currently was treating the veteran 
for a torn rotator cuff tear of the right shoulder joint.  
Dr. P. then relates the history provided him by the veteran, 
specifically, that the veteran injured his right shoulder in 
1978, while in military service, that he was treated for the 
injury, and that the treatment "was not documented in his 
files because of reenlistment reasons at that time."  Dr. P. 
also related the interpretation of a November 2000 MRI, which 
was a partial thickness tear involving the supraspinatus 
tendon in the articular surface near its insertion.  Dr. P., 
based on the history provided him by the veteran, opined that 
the veteran's right shoulder disability is directly related 
to the 1978 injury he sustained while in military service.  A 
subsequent letter from Dr. P. in September 2004 reiterates 
his previous finding that that veteran's "symptoms are 
directly related to the injury he sustained while he was in 
service."  Dr. P.'s interpretation of an August 2004 X-ray 
accompanied the letter and stated that the veteran had 
"right acromioclavicular joint arthritis" and "limited 
demonstration of mobility of the humerus."

The Board finds that Dr. P.'s medical opinions are not 
competent evidence of a nexus between the current right 
shoulder disability and service.  The Board does not question 
Dr. P.'s veracity, for, indeed, there absolutely is no 
evidence that he was less than candid in his opinion.  The 
critical insufficiency of his opinion, however, is that it 
was based on what the veteran told him, instead of objective 
evidence.  Restating a patient's oral history is not a valid 
medical opinion of etiology.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Further, evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  Dolan v. Brown, 9 
Vet. App. 358 (1996).  Dr. P. opines that the veteran's 
current shoulder disorder is linked to his military service 
without providing any basis for his opinion other than the 
veteran's oral account to him.  There is not even an 
assessment as to whether the veteran's torn rotator cuff 
injury is of sufficient age to even have occurred in 1978.  

There is no indication that Dr. P. reviewed the veteran's 
claims folder and medical history before rendering the 
medical opinion.  There is no indication that Dr. P. reviewed 
the veteran's service medical records, including the 
separation examination report which indicates that the right 
shoulder was normal upon separation, before rendering the 
medical opinion.  Factors for assessing the probative value 
of a medical opinion include whether the physician had access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  For these reasons, the Board finds that the medical 
opinions by Dr. P. are not competent evidence of a nexus 
between the current right shoulder disability and service.  

Mr. T.'s statement and the veteran's statements do not 
provide competent etiological evidence, because as lay 
persons, they lack the requisite medical knowledge and 
expertise sufficient to proffer an expert medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board finds that service connection for a right shoulder 
disability is not warranted on a presumptive basis.  As 
discussed above, there is no evidence that arthritis of the 
right shoulder first manifested within one year from service 
separation in December 1978.  The record shows that the 
veteran sought treatment for right shoulder symptoms over 
four years after service separation.  The veteran submitted a 
February 1982 private treatment record which shows that he 
presented at S. F. Community Hospital, Los Angeles, 
California, with a complaint of chronic dislocation of his 
right shoulder.  The clinical assessment revealed some 
instability of the acromioclavicular joint.  The record notes 
that the veteran cancelled subsequent appointments for X-
rays.  There was no diagnosis of arthritis at that time.  The 
record shows that arthritis of the acromioclavicular joint 
was diagnosed in 2004.  Thus, service connection for a right 
shoulder disability on a presumptive basis is not warranted.  
See 38 C.F.R. § 3.307, 3.309 (2005).

In conclusion, the Board finds that service connection for a 
right shoulder disability is not warranted, since the 
preponderance of the evidence shows that the right shoulder 
disability was not incurred in service and first manifested 
may years after service, and there is no evidence of a 
relationship between the current right shoulder disability 
and service.  The Board concludes that the claim must 
therefore be denied.  Since the preponderance of the evidence 
is against the claim for service connection for a right 
shoulder disability, the benefit of the doubt doctrine is not 
for application with regard to this claim.  Gilbert, 1 Vet. 
App. 49.




ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a right 
shoulder disability.

Entitlement to service connection for a right shoulder 
disability is denied.



____________________________________________
C. L. KRASINSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


